Title: To George Washington from Warner Lewis, 5 May 1758
From: Lewis, Warner
To: Washington, George



Dear Sir
May 5th 1758

The Bearer Mr Charles Tomkies an officer in Colo. Byrds Regiment will deliver you this, and shall be obliged to you for any thing wherein you can be serviceable to him, not dobting your readiness to oblige me in a thing of this sort, I have taken upon me to recommend him to you as a Gentleman of worth & particular friend of mine. I heartily wish you success, & may all happiness attend you. I am Dr Sir Yr Affect. Kinsman

Warner Lewis

